Holmes, J.,
dissenting.
Based upon my dissenting opinion in Lombard v. Medical Center (1982), 69 Ohio St. 2d 471, at 475, I would hold that all medical claims are within the one-year limitation period contained in R. C. 2305.11(A). The claims in these cases, even though they .are wrongful death actions, are medical claims as that term is defined by R. C. 2305.11(D)(3). Consequently, I would reverse the judgments of the Court of Appeals.
Sweeney and Krupansky, JJ., concur in the foregoing dissenting opinion.